DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
This office action is responsive to applicant’s remarks received on November 19, 2021. Claims 1, 3-12, 14 and newly added Claim 15 are pending. Claims 2 & 13 have been cancelled.


Response to Arguments
Applicant’s arguments with respect to the amended claims filed on November 19, 2021   have been considered but are moot.  However, upon further consideration, a new ground(s) of rejection is made in view of Nitz et al. (US 20140310002 A1 hereinafter, Nitz ‘002) in combination with Makke et al. (US 20170011561 A1 hereinafter, Makke ‘561).


Claim Rejection - 35 USC § 101
(The previous claim rejection is withdrawn in light of the applicant’s amendments.)


Claim Rejections - 35 USC § 103
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1, 3-12, 14 & 15 are rejected under 35 U.S.C. 103 as being obvious over Nitz ‘002 in combination with Makke ‘561. 
Regarding claim 9; Nitz ‘002 discloses a control system (Fig. 1, Computing System 100) 
able to communicate with a plurality of virtual personal assistants (Fig. 1, Virtual Personal Assistants - VPA’s 112, 170, 150 & 160 i.e. Referring now to Fig. 1, a simplified module-level depiction of an embodiment of a VPA network 110 embodied in a computing system 100 is shown. The VPA network 110 includes VPAs 112, 170, a VPA network service 150, a number of user-personal VPA network models 160, and a number of other services 190. Each of the components 112, 170, 150, 160, 190 is communicatively coupled to one or more networks 140. The VPAs 112, 170 may communicate with each other over one or more of the networks 140. Paragraph 0016), 
the control system being an engine control unit and adapted to: 
receive a request from a user (Fig. 7, Step 710 i.e. At block 710, the first VPA receives a user dialog request (e.g., NL dialog input from the user). Paragraph 0079);
the request including a message (i.e. The communication interface 134 transmits a message to the selected VPA (e.g., the VPA 170) in the form of a dialog request message. Paragraph 0045), 
select a virtual personal assistant as a function of the message, thereby obtaining a selected virtual personal assistant (i.e. At block 712, the first VPA determines the appropriate VPA to handle the request. Further, 
and send a command to the selected virtual personal assistant (i.e. At block 728, the first VPA formulates the VPA to VPA communication and sends the dialog request message to the second VPA. Paragraph 0083).
Nitz ‘002 discloses most of the subject matter as described as above except for specifically teaching sending a command to the selected virtual personal assistant. Nitz ‘002 discloses sending a dialog request message. Paragraph 0045 of Nitz ‘002 teaches that the communication interface 134 transmits a message to the selected VPA (e.g., the VPA 170) in the form of a dialog request message. The dialog request message may include the input intent, the actual dialog string, and/or other information relevant to the interpretation and/or reasoning of the user's NL dialog input. In some cases, only the input intent may be passed to the selected VPA. With this said, one of ordinary skill in the art would understand that the dialog request message of  Nitz ‘002 reasonably equates to the command of the Applicant’s application. The suggestion/motivation for doing so would have been in order to be able to correctly interpret conversational user input, execute a task on the user's behalf, determine an appropriate response to the input, and present system output in a way that the user can readily understand and appreciate as being responsive to the input. Thus, it would have been obvious for Nitz ‘002 to teach the stated limitation.
Moreover, Nitz ‘002 discloses a control system as explained above but does not expressly discloses the control system being an engine control unit.
Makke ‘561 further discloses the control system (Fig. 1, ECU’s 106A-G) being an engine control unit (Fig. 1, Engine Control Module 106-A i.e. The vehicle 102 may include a plurality of electronic control units (ECUs) 106 configured to perform and manage various vehicle 102 functions under the power of the vehicle battery and/or drivetrain. As depicted, the example vehicle ECUs 106 are represented as discrete ECUs 106-A through 106-G. However, the vehicle ECUs 106 may share physical hardware, firmware, and/or software, such that the functionality from multiple ECUs 106 may be integrated into a single ECU 106, and that the functionality of various such ECUs 106 may be distributed across a plurality of ECUs 106. The 
Nitz ‘002 and Makke ‘561 are combinable because they are from same field of endeavor of speech systems (Makke ‘561 at “Technical Field”). 
	At the time the invention was effectively filed, it would have been obvious to a person of ordinary skill in the art to modify the speech system as taught by Nitz ‘002 by adding a wherein the control system being an engine control unit as taught by Makke ‘561. The motivation for doing so would have been advantageous to easily identify whether the vehicle is in a mode in which commands from a remote service application of a mobile device can be processed. Therefore, it would have been obvious to combine Nitz ‘002 with Makke ‘561 to obtain the invention as specified.

Regarding claim 10; Nitz ‘002 discloses wherein the control system is adapted to command each virtual personal assistant (i.e. Referring now to FIG. 10, a simplified block diagram of an exemplary hardware environment 1000 for the computing system 100, in which the VPA 112 may be embodied, is shown. The illustrative environment 1000 includes a computing device 1010, which may be in communication with one or more other computing devices 1032 via one or more networks 1030. Illustratively, a portion 110A of the VPA 112 is local to the computing device 1010, while another portion 110B is distributed across one or more of the other computing systems or devices 1032 that are connected to the network(s) 1030. Paragraph 0091).

Regarding claim 11; Nitz ‘002 discloses a vehicle including a control system according to claim 9 (i.e. For example, in a vehicle-based VPA, the actuator(s) 1028 may include components such as temperature controls, media/infotainment controls, etc., that may be driven by a microcontroller or microprocessor-based subsystem that interfaces with the VPA 112 and/or the VPA network service 150, to enable control of such components in response to dialog with the VPA user. Paragraph 0097).

Regarding claim 12; Nitz ‘002 discloses an assembly including a control system according to claim 9 and a plurality of elements, each element being a terminal or a server and being able to implement at least one of the virtual personal assistants (i.e. The computing device 1010 may be embodied as any type of computing device such as a personal computer or mobile device (e.g., desktop, laptop, tablet, smart phone, body-mounted device, etc.), a server, an enterprise computer system, a network of computers, a combination of computers and other electronic devices, or other electronic devices. Paragraph 0093).

Regarding claim 14; Nitz ‘002 discloses a non-transitory, computer-readable medium including program instructions forming a computer program, the computer program being able to be loaded on a data processing unit and adapted to drive the implementation of the method according to claim 1 when the computer program is implemented on the data processing unit (i.e. Machine-executable components of the multi-modal user interface 120 process the various inputs and provide machine-readable representations of such inputs to the VPA engine 122. Paragraph 0027).

Regarding claim 1; Claim 1 contains substantially the same subject matter as claim 9. Therefore, claim 1 is rejected on the same grounds as claim 9.

Regarding claim 3; Nitz ‘002 discloses wherein the selection includes a semantic analysis of the message in order to obtain interpreted content of the message, the selected virtual personal assistant being a function of the interpreted content (i.e. The first VPA may analyze the dialog request at block 714. As discussed above, in some embodiments, the VPA analyzes, synthesizes, and otherwise attempts to generate a suitable output intent based on the input intent of the user's NL dialog. If the VPA is unable to adequately or completely generate an output intent, the communication reasoner 128 may determine that the NL dialog, intent information, and/or other information should be sent to another VPA (e.g., having a different domain or scope) for clarification. It should be appreciated that the first VPA may determine that another VPA should handle the request at any point in the interpretation or analysis of the user's dialog. Paragraph 0079).

Regarding claim 4; Nitz ‘002 discloses wherein the selection includes a comparison of the interpreted content with a set of possible actions, a possible action being an action able to be performed by at least one virtual personal assistant (i.e. The first VPA may analyze the dialog request at block 714. The VPA analyzes, synthesizes, and otherwise attempts to generate a suitable output intent based on the input intent of the user's NL dialog. Paragraph 0079).

Regarding claim 5; Nitz ‘002 discloses wherein the method further includes a step for automatic recognition of the speech applied to the message (i.e. In the case of spoken natural language dialog inputs, an automated speech recognition (ASR) module generally processes the natural language audio and generates a machine-readable version of the user's speech that can be further analyzed by the user intent interpreter 124. Paragraph 0028).

Regarding claim 6; Nitz ‘002 discloses wherein at least one of the virtual personal assistants is implemented by a terminal or by a server (i.e. In some embodiments, the VPA 202 or portions thereof (or any of the VPAs disclosed herein, for that matter) may be hosted or otherwise located "in the cloud," e.g., on one or more servers networked in a cloud computing environment. Paragraphs 0064 & 0093).

Regarding claim 7; Nitz ‘002 discloses wherein at least one among the message and the command include(s) an identifier able to activate the implementation of a virtual personal assistant (i.e. At block 712, the first VPA determines the appropriate VPA to handle the request. In doing so, the first VPA may analyze the dialog request at block 714. As discussed above, in some embodiments, the VPA analyzes, synthesizes, and otherwise attempts to generate a suitable output intent based on the input intent of the user's NL dialog. If the VPA is unable to adequately or completely generate an output intent, the communication reasoner 128 may determine that the NL dialog, intent information, and/or other information should be sent to another VPA (e.g., having a different domain or scope) for clarification. It should be appreciated that the first VPA may determine that another VPA should handle the request at any point in the interpretation or analysis of the user's dialog. Paragraphs 0030 & 0079).

Regarding claim 8; Nitz ‘002 discloses a method for performing an action, the performance method comprising the following steps: implementing the command method according to claim 1, the message and the command including information on the action to be performed (Fig. 7, Step 732 i.e. At block 732, the first VPA determines whether the user's dialog request has been fulfilled (either by the first VPA or by the second VPA). If so, the method 700 returns to block 710 at which the first VPA waits to receive the next user dialog request. Paragraph 0085);
reception of the command by the selected virtual personal assistant (Fig. 7, Step 710 i.e. At block 710, the first VPA receives a user dialog request (e.g., NL dialog input from the user). Paragraph 0079);
and execution of the action by the selected virtual personal assistant (Fig. 7, Step 732 i.e. At block 732, the first VPA determines whether the user's dialog request has been fulfilled (either by the first VPA or by the second VPA). If so, the method 700 returns to block 710 at which the first VPA waits to receive the next user dialog request. Paragraph 0085) 

Regarding claim 15; Claim 15 contains substantially the same subject matter as claim 9. Therefore, claim 15 is rejected on the same grounds as claim 9. However, Claim 15 further discloses wherein the selection includes a comparison of an interpreted content of the message with a set of possible actions, a possible action being an action able to be performed by at least one virtual personal assistant. Nitz ‘002 discloses wherein the selection includes a comparison of an interpreted content of the message with a set of possible actions, a possible action being an action able to be performed by at least one virtual personal assistant (Fig. 7, at Steps 712-716 & Paragraph 0079 i.e. At block 712, the first VPA determines the appropriate VPA to handle the request. In doing so, the first VPA may analyze the dialog request at block 714. The VPA analyzes, synthesizes, and otherwise attempts to generate a suitable output intent based on the input intent of the user's NL dialog. If the VPA is unable to adequately or completely generate an output intent, the communication reasoner 128 may determine that the NL dialog, intent information, and/or other information should be sent to another VPA (e.g., having a different domain or scope) for clarification. At block 716, the first VPA determines whether another VPA should handle the request. Paragraph 0079).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS T. RILEY, ESQ. whose telephone number is (571)270-1581. The examiner can normally be reached 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy P. Goddard can be reached on 517-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


MARCUS T. RILEY, ESQ.
Acting SPE
Art Unit 2677



/MARCUS T RILEY/Primary Examiner, Art Unit 2677